Title: From Benjamin Franklin to John Ross, 18 September 1780
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
Passy Sept. 18. 1780.
I received your favour of the 11th. with the Accounts, Bill of Lading &c. of the Goods you have Shipped. If you remember right I promis’d only to assist you in the freight, but you have drawn upon for almost an equal Sum over and above, on Account of Charges, Commissions &c. These kind of Encroachements are disagreable, as well as inconvenient. I have however accepted your Bills; But do not try me any more in that Way.
I never could understand the Delay in Payment of the Prize Money, &c. I never had any thing to do with that Money; and as it seem’d to have some Connection with a Quarrel between two of my friends, M. de Chaumont & Capt. Jones, I did not incline to meddle with the Affair, because I would not be drawn into the Dispute. It would have been right, I think, if Capt. Jones had apply’d directly to M. de Sartine.
With great Esteem, I have the Honour to be,
M. Ross.
